     Case 1:20-cv-00138-RSK ECF No. 19, PageID.2054 Filed 09/13/21 Page 1 of 1




                             bhUNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION




DENA LYNN HOFFMAN,

         Plaintiff,

v.                                                            Case No. 1:20-cv-138
                                                              Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
__________________________________/

                                           JUDGMENT

                 In accordance with the Opinion filed this date, the decision of the Commissioner is

AFFIRMED.

                 IT IS SO ORDERED.



Dated: September 13, 2021                             /s/ Ray Kent
                                                      United States Magistrate Judge
